UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: April 30, 2008 Commission File Number: 000-52447 AMBERMAX CORPORATION (Exact name of registrant as specified in its charter) COLORADO 56-2592933 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16, Loveland, Colorado 80537 (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Number of shares of common stock outstanding as of April 30, 2008: 1,125,000 shares Transitional Small Business Format:YesNoX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesXNo AMBERMAX CORPORATION (A Development Stage Company) Table of Contents Page Part I Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis or Plan of Operation 9 Item 3.Controls and Procedures 10 Part II Item 1.Legal Proceedings 10 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3.Defaults Upon Senior Securities 10 Item 4.Submission of Matters to a Vote of Security Holders 11 Item 5.Other Information 11 Item 6.Exhibits 11 Signatures 11 - 2 - AMBERMAX CORPORATION (A Development Stage Company) Balance Sheet (Unaudited) April 30, 2008 Assets Cash $ 1,135 Liabilities and Shareholders’ Equity Liabilities: $ — Shareholders’ equity Common stock, no par value; 20,000,000 shares authorized, 1,125,000 shares issued and outstanding 13,800 Additional paid-in capital 2,200 Deficit accumulated during development stage (14,865 ) Total shareholder’s equity 1,135 Total liabilities and shareholder’s equity $ 1,135 See accompanying notes to condensed financial statements - 3 - AMBERMAX CORPORATION (A Development Stage Company) Condensed Statements of Operations (Unaudited) June 19, 2006 (Inception) For the Three Months Ended For the Six Months Ended Through April 30, April 30, April 30, 2008 2007 2008 2007 2008 Operating expenses: Professional fees $ 717 $ 2,449 $ 2,831 $ 4,449 $ 8,618 Contributed rent, related party (Note 3) 300 300 600 600 1,800 General and administrative 314 1,379 840 1,379 4,447 Total operating expenses 1,331 4,128 4,271 6,428 14,865 Net loss $ (1,331 ) $ (4,128 ) (4,271 ) $ (6,428 ) $ (14,865 ) Basic and diluted loss per share $ (0.00 ) $ (0.00 ) (0.00 ) $ (0.01 ) Basic and diluted weighted average common shares outstanding 1,125,000 1,125,000 1,125,000 1,125,000 See accompanying notes to condensed financial statements - 4 - AMBERMAX CORPORATION (A Development Stage Company) Statements of Changes in Shareholders' Equity Deficit Accumulated Additional During Common Stock Paid-in Development Shares Amount Capital Stage Balance at June 19, 2006 (inception) (Note 1) — $ — $ — $ — Common stock issued for Organizational Costs 800,000 800 — — Common stock issued for cash at $0.04 per share 325,000 13,000 — — Office space contributed by an officer — — 400 — Net loss, period ended October 31, 2006 — — — (1,275 ) Balance at October 31, 2006 1,125,000 13,800 400 (1,275 ) Office space contributed by an officer — — 1,200 — Net loss, year ended October 31, 2007 — — — (9,319 ) Balance at October 31, 2007 1,125,000 13,800 1,600 (10,594 ) Office space contributed by an officer (unaudited) — — 600 — Net loss for the six months ended April 30, 2008 (unaudited) — — — (4,271 ) Balance at April 30, 2008 (unaudited) 1,125,000 $ 13,800 $ 2,200 $ (14,865 ) See accompanying notes to condensed financial statements - 5 - AMBERMAX CORPORATION (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) June 19, 2006 (Inception) For the Six Months Ended Through April 30, April 30, 2008 2007 2008 Cash flows from operating activities: Net loss $ (4,271 ) $ (6,428 ) $ (14,865 ) Adjustments to reconcile net loss to net cash used by operating activities: Contributed rent (Note 3) 600 600 2,200 Common stock issued for services — 800 Changes in operating assets and liabilities: Increase in Accounts payable — — — Net cash used in operating activities (3,671 ) (5,828 ) (11,865 ) Cash flows from investing activities: — — — Cash flows from financing activities: Proceeds from common stock sales — — 13,000 Net cash provided by financing activities — — 13,000 Net change in cash (3,671 ) (5,828 ) 1,135 Cash, beginning of period 4,806 12,925 — Cash, end of period $ 1,135 $ 7,097 $ 1,135 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ — $ — $ — Interest $ — $ — $ — NON CASH FINANCING Common stock issued for services $ — $ — $ 800 See accompanying notes to condensed financial statements - 6 - AMBERMAX CORPORATION (A Development Stage Company) Notes to the Financial Statements April 30, Note 1:Basis of Presentation Ambermax Corporation (the “Company”) was initially incorporated on June 19, 2006 in the State of Colorado. On that date, the Company issued to its president and secretary 800,000 shares of its no par value common stock in exchange for organization costs. The condensed financial statements presented herein have been prepared by the Company in accordance with the instructions for Form 10-QSB and the accounting policies in its Form 10-KSB for the period ended October 31, 2007 and should be read in conjunction with the notes thereto. In the opinion of management, the accompanying condensed financial statements contain all adjustments (consisting only of normal recurring adjustments) which are necessary to provide a fair presentation of operating results for the interim periods presented.Certain information and footnote disclosures, normally included in the financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted.The results of operations presented for the six months ended April 30, 2008 are not necessarily indicative of the results to be expected for the year. The Company is in the development stage in accordance with Statements of Financial Accounting Standards (SFAS) No. 7 “Accounting and Reporting by Development Stage Enterprises”.As of April 30, 2008, the Company has devoted substantially all of its efforts to financial planning and raising capital. Financial data presented herein are unaudited. Note 2:Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company is a development stage enterprise with losses since inception and a limited operating history.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company intends to seek additional funding through equity offerings to fund its business plan.There is no assurance that the Company will be successful in raising additional funds. - 7 - AMBERMAX CORPORATION (A Development Stage Company) Notes to the Financial Statements April 30, Note 3:Related Party Transactions Office Space The Company’s president and sole director contributed office space to the Company for the period presented in the accompanying financial statements. The office space was valued at $100 per month based on the market rate in the local area and is included in the accompanying financial statements as operating expense with a corresponding credit to additional paid-in capital. Note 4:Income Taxes The Company has adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with
